1    Alston & Bird LLP
     1201 West Peachtree Street
2
     Atlanta, GA 30309-3424
3    Derin B. Dickerson (admitted pro hac vice)
     Katie Jo Luningham (pro hac vice application forthcoming)
4    Telephone: 404-881-7000
     Facsimile: 404-253-8169
5    derin.dickerson@alston.com
     katie.jo.luningham@alston.com
6

7    SCHERN RICHARDSON FINTER, PLC
     Michael A. Schern #022996
8    Yusra B. Bokhari #029376
     1640 S. Stapley Drive, Suite 132
9    Mesa, Arizona 85204
     Email: courtdocs@srflawfirm.com
10   Tel: (480) 632-1929
11
     Attorneys for Defendants
12
                       I N T H E UNITED STATES DISTRICT COURT
13
                                  DISTRICT OF ARIZONA
14

15     Eileen Carr, Samuel Stanton, Jane Doe I, No. 2:19-cv-05214-MTL
       Jane Doe II, and Jane Doe III, on behalf of
16
       themselves and all others similarly
       situated,                                   CORPORATE DISCLOSURE
17
                                                   STATEMENT
18                   Plaintiffs,

19     v.

20     Grand Canyon University. Inc., and Grand
       Canyon Education, Inc. d/b/a Grand
21     Canyon University,
22                  Defendants.
23

24



                                                -1-
     This Corporate Disclosure Statement is filed on behalf of Grand Canyon University. Inc.,
1
     and Grand Canyon Education, Inc. in compliance with the provisions of: (check one)
2
            Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental corporate party to an
3            action in a district court must file a statement that identifies any parent corporation
4            and any publicly held corporation that owns 10% or more of its stock or states that

5            there is no such corporation.
     ____ Rule 12.4(a)(1), Federal Rule of Criminal Procedure, any nongovernmental corporate
6
             party to a proceeding in a district court must file a statement that identifies any
7
             parent corporation and any publicly held corporation that owns 10% or more of its
8            stock or states that there is no such corporation.
9    ____    Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an organizational victim of
10           alleged criminal activity is a corporation the government must file a statement
             identifying the victim and the statement must also disclose the information required
11
             by Rule 12.4(a)(1).
12
     The filing parties hereby declare as follows:
13
           No such corporation.
14   ____    Party is a parent, subsidiary or other affiliate of a publicly owned corporation as
15           listed below. (Attach additional pages if needed.)

16           ________________________Relationship__________________________
     ____ Publicly held corporation, not a party to the case, with a financial interest in the
17
             outcome. List identity of corporation and the nature of financial interest. (Attach
18
             additional pages if needed.)
19           _____________________________Relationship______________________
20   _____ Other(please explain)
21           ____________________________________________________________________

22
             ____________________________________________________________________
             A supplemental disclosure statement will be filed upon any change in the
23
     information provided herein.
24



                                                     -2-
1    DATED this 21st day of October, 2019.

2
                                             ALSTON & BIRD, LLP
3
                                             By: /s/ Derin B. Dickerson
4                                               Derin B. Dickerson (admitted pro hac vice)
                                                Katie Jo Luningham (pro hac vice application
5                                              forthcoming)
6

7                                            SCHERN RICHARDSON FINTER, PLC
                                              Michael A. Schern #022996
8                                             Yusra B. Bokhari #029376
9                                            Attorneys for Defendants
10

11
     ORIGINAL of the foregoing electronically filed
12   this 21st day of October, 2019, with:
13
     Clerk of the United States District Court using
14   the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to the following:
15

16   Jonathan A. Dessaules
     David E. Wood
17   Ashley C. Hill
     DESSAULES LAW GROUP
18   5353 N. 16th Street., Suite 110
     Phoenix, Arizona 85016
19
     jdessaules@dessauleslaw.com
20   dwood@dessauleslaw.com
     ahill@dessauleslaw.com
21

22

23

24



                                                -3-
1    E. Adam Webb
     G. Franklin Lemond, Jr.
2
     WEBB, KLASE & LEMOND, LLC
3    1900 The Exchange, S.E., Suite 480
     Atlanta, Georgia 30339
4    Adam@WebbLLC.com
     Franklin@WebbLLC.com
5

6

7
       /s/
     ______Ronnie Taxin _______________
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                          -4-
